DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed Oct. 30, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The foreign patent document WO85/01497A1 is missing, and the EFS Acknowledgement Receipt dated Oct. 30, 2019, does not indicate a foreign reference was filed.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	Claim 1 claims “the heated orifice device” in line 4.  Since Applicant has claimed “at least one heated orifice device” in line 2, prior to “the heated orifice device”, it is unclear to the Examiner which heated orifice device or if all of the at least one heated orifice device is/are being referenced.  Please clarify claim 1.  Claims 2-10 depend from claim 1.
	Claim 21 claims “the surface extender” in line 1.  Since Applicant has claimed  “at least one surface extender”, it is unclear to the Examiner which surface extender or if all of the at least one surface extender is/are being referenced.  Please clarify claim 21.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 also recites the at least one heated orifice device includes at least one orifice in line 2 of the claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 11-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0284078 – hereinafter Wang) in view of Schwenninger et al. (US 4,780,122 – hereinafter Pat'122), Apple et al. (US 3,244,495 – hereinafter Apple), and Swiler (US 2017/0057855A1).
Regarding claims 1-2, 4, 11-14, and 16, Wang (Fig. 1 and ([0017]-[0020]) discloses an apparatus and method comprising a submerged combustion (SC) melter (glass melter claimed in claims 1, 11, and 13) for melting raw materials into molten glass. Wang discloses the SC melter (claimed in claims 12 and 14) having a molten material outlet (corresponding to at least one orifice – claims 1 and 2) combined with a collecting funnel (2) (corresponding to a spout) with a plunger (4A) for flow control of molten glass. Wang discloses downstream of the SCM is a refining chamber (5) (corresponding to a glass fining device) coupled to and downstream of the melter in the flow path of the molten glass. 

Wang ([0008]) further discloses the first refining chamber downstream of the melting chamber is maintained at a pressure ranging from 1 to 760 torr. Therefore, based on the disclosure of Wang, it would be obvious to a person having ordinary skill in the art, the first refining chamber provides for a low pressure chamber, and combined with the teachings of the at least one heated orifice (see Wang in view of Pat'122 and Apple above), the low pressure chamber is disposed downstream from the at least one heated orifice device.
Additionally, with the obviousness of a molten glass stream superheated in the orifice to refining temperatures ranging from 1100 to 1550 degrees C discussed above, the combination of Wang in view of Pat'122 and Apple provides for the at least one superheated glass stream flows from the at least one heated orifice device into the low pressure chamber and where the low pressure chamber surrounds the at least one superheated glass stream.
Regarding claims 6 and 17, as discussed in the rejection of claims 1 and 13 above, Wang discloses the low-pressure chamber for refining has a pressure ranging from 1 to 760 torr.  With the pressure range disclosed by Wang, it would be obvious to a person having ordinary skill in the art, the low-pressure chamber may be maintained at a pressure less than atmospheric pressure.
Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0284078 – hereinafter Wang) in view of Schwenninger et al. (US 4,780,122 – hereinafter Pat'122), Apple et al. (US 3,244,495 – hereinafter Apple), and Swiler (US 2017/0057855A1) as applied to claims 1 and 13 above, and further in view of Weisenburger et al. (US 5,112,378 – hereinafter Pat'378).
Regarding claims 3 and 15, Wang in view of Pat’122 and Apple fail to disclose the at least one heated orifice device is an electrode orifice.  However, as stated above in the obviousness of Claims 1 and 13 above, a heating element/means (corresponding to at least one heated orifice device) could be incorporated to modulate the viscosity for additional flow control out of the SC melter and to provide for superheated glass delivered to the refining chamber at the refining chamber temperature.  Further, Pag’378 (Fig. 1, abstract, and Col. 1, lines 57-62) discloses a bottom electrode (16) shaped as an outlet funnel so the melt will be able to flow out of the furnace.  Therefore, based on the additional teachings of Pat’378, it would be obvious to a person having ordinary skill in the art, to substitute the heated outlet of Wang in view of Pat’122 and Apple with an alternative heated outlet, such as the claimed electrode orifice, as taught by Pat’378.
Claims 5, 7-8 10, 18-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0284078 – hereinafter Wang) in view of Schwenninger et al. (US 4,780,122 – hereinafter Pat'122), Apple et al. (US 3,244,495 – hereinafter Apple), and Swiler (US 2017/0057855A1) as applied to claims 1 and 13 above, and further in view of Gullinkala. et al. (US 2015/0353405A1 - hereinafter Gullinkala).
Regarding claims 5 and 18, in addition to the rejection of claims 1 and 13 above, Wang (Fig. 1) discloses the SC melter outlet vertically aligned with the inlet of the low-pressure chamber (i.e. refining chamber (5)), but Wang fails to disclose a vertically inline fining axis (A).  However, Gullinkala discloses (Figures, abstract, and [0034]) an alternative process and apparatus for refining molten glass that includes a housing having a vertically oriented longitudinal axis and discloses providing a low-pressure environment for removing and evacuating gases. Therefore, it would be obvious to a person having ordinary skill in the art, the refining chamber (5) of Wang could be substituted by the refining apparatus of Gullinkala, since the refining chamber of Wang performs the same function as the refining apparatus of Gullinkala.  Further, with the obviousness substitution of the refining apparatus of Gullinkala into the 
Regarding claims 7 and 19, as discussed in the rejection of claims 5 and 18 above, it would be obvious to a person having ordinary skill in the art, the refining chamber (5) of Wang could be substituted by the refining apparatus of Gullinkala, since the refining chamber of Wang performs the same function as the refining apparatus of Gullinkala.  Gullinkala (Figures and [0032]-[0033]) further discloses the refining apparatus comprises guides a series of guides (22) spaced apart from one another, the guides extend from one side of the housing to the other, and the molten glass flows from one guide to the next in a zigzag path through the housing.  Gullinkala ([0029] further discloses the guides increase the surface area of the volume of molten glass.  Therefore, the guides of Gullinkala provide for at least one surface extender.  Therefore, with the substitution of the refining apparatus of Gullinkala into the process and apparatus of Wang, it would be obvious to a person having ordinary skill in the art, the low-pressure chamber of Gullinkala with a series of guides (corresponding to at least one surface extender) provides for the low-pressure chamber includes at least one surface extender, as claimed in claim 7 and fining of molten glass further comprising flowing the at least one superheated glass stream over at least one surface extender (30) (i.e. guides), as claimed in claim 19.
Regarding claim 20, as discussed in the rejection of claim 13 above, it would be obvious to a person having ordinary skill in the art, the refining chamber (5) of Wang could be substituted by the refining apparatus of Gullinkala, since the refining chamber of Wang performs the same function as the refining apparatus of Gullinkala.  Further, with the substitution of the refining apparatus of Gullinkala 
Gullinkala fails to state the flowing of the at least one superheated glass stream includes providing a residence time of between one and 10 minutes for the superheated glass stream.  However, Gullinkala ([0027]) further discloses the dimensions of the refining apparatus may be modified to modify the residence time.  Therefore, based on the additional teachings of Gullinkala, it would be obvious to modify the housing based on a desired residence time for refining.  Further, Gullinkala discloses ([0003]) time (i.e. residence time) is needed to refine the molten glass.  Therefore, based on the teachings of Gullinkala that time affects the refining of the molten glass and the apparatus could be modified to modify the residence time, it would be obvious to a person having ordinary skill in the art that, Gullinkala recognizes the residence time as a result-effective variable for refining glass, and it would be obvious to a person having ordinary skill in the art to determine the optimum or workable ranges of result-effective variables by routine optimization.
Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0284078 – hereinafter Wang) in view of Schwenninger et al. (US 4,780,122 – hereinafter Pat'122), Apple et al. (US 3,244,495 – hereinafter Apple), and Swiler (US 2017/0057855A1) as applied to claims 1 and 13 above, and further in view of Gullinkala. et al. (US 2015/0353405A1 - hereinafter Gullinkala). as applied to claims 5, 7, and 18-19 above, and further in view of Otter et al. (US 2019/0152827).
Regarding claims 8 and 21, as discussed in the rejection of claims 18-19 above, with the substitution of the refining apparatus of Gullinkala into the process and apparatus of Wang, it would be 
Gullinkala ([0038]) further discloses the guides (22)(i.e. surface extenders) may include heaters, and Swiler discloses gas bubbles may rise more rapidly with viscosity reduced to a sufficiently low level, but Gullinkala and Swiler fail to disclose the at least one surface extender is an induction heat surface extender, as claimed in claim 7, or the at least one surface extender includes an induction heat surface extender.  However, Otter ([0456]) teaches inductive heating where energy is coupled directly into the side wall of a melting crucible for heating.  Therefore, based on the disclosure by Gullinkala that the surface extenders may include heaters, the additional disclosure by Swiler that gas bubbles may rise more rapidly with reduced viscosity, and the general teaching of Otter, such as inductive heating can be applied to a wall (i.e. flat surface) for heating, it would be obvious to a person having ordinary skill in the art, the guides (i.e. surface extenders) of Gullinkala capable of being heated to be heated to reduce viscosity and the heating performed by induction heating.  This provides for the guides (i.e. surface extenders) including an induction heat surface extender.
Regarding claims 10 and 23, as discussed in the rejection of claims 18-19 above, with the substitution of the refining apparatus of Gullinkala into the process and apparatus of Wang, it would be obvious to a person having ordinary skill in the art, the low-pressure chamber of Gullinkala with a series of guides (corresponding to at least one surface extender) provides for the low-pressure chamber includes at least one surface extender, as claimed in claim 7 and fining of molten glass further comprising flowing the at least one superheated glass stream over at least one surface extender (30) (i.e. guides), as claimed in claim 19.  Gullinkala ([0028]) further discloses the guides may take on a .   
  Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0284078 – hereinafter Wang) in view of Schwenninger et al. (US 4,780,122 – hereinafter Pat'122), Apple et al. (US 3,244,495 – hereinafter Apple), and Swiler (US 2017/0057855A1) as applied to claims 1 and 13 above, and further in view of Gullinkala. et al. (US 2015/0353405A1 - hereinafter Gullinkala). as applied to claims 5, 7, and 18-19 above, and further in view of Heithoff et al. (US 4,496,387 - hereinafter Heithoff). 
Regarding claims 9 and 22, as discussed in the rejection of claims 5 and 18 above, it would be obvious to a person having ordinary skill in the art, the refining chamber (5) of Wang could be substituted by the refining apparatus of Gullinkala, since the refining chamber of Wang performs the same function as the refining apparatus of Gullinkala.
Gullinkala fails to disclose or suggest the cooled surface extender is a water cooled surface extender.  However, Gullinkala ([0028]) further discloses the guides may take on a variety of different shapes, such as plates, trays, steps, shelves, baffles and/or rods, and Gullinkala ([0038]) suggests a need to control the rate at which the molten glass is cooled for a downstream forming operations.  Therefore, based on the additional teachings of Gullinkala, it would be obvious to a person having ordinary skill in the art to provide a surface extender including a cooled surface extender.  Further, Heithoff (Fig. 3 and Col. 11, lines 25-32) discloses a water-cooled baffle for directing material to the desired position.  Therefore, based on the additional teachings of a baffle (i.e. guide) for directing material may be water-cooled, it would be obvious to a person having ordinary skill in the art for a guide, such as the surface extender including a cooled surface extender as a water cooled surface extender.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741